DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 3,075,790 A).
Regarding claim 1, Hansen et al. ‘790 (Hansen) discloses an agricultural implement (10) towable by an agricultural vehicle (11), comprising:
a frame (16 and 18, collectively) comprising a front portion (16) and a rear portion (18), the front portion comprising a hitch (20) 5configured for removably connecting to the agricultural vehicle (11); and
a stabilization system comprising at least one stabilizer (35) connected to the rear portion, and the at least one stabilizer (35) being operable to selectively support the rear portion (18) relative to the front portion (16) and leveling the frame.
	Hansen suggests use of the patented stabilizer with towable agricultural implements (col. 1, lines 10-13) but fails to teach expressly ground engaging tools. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art agricultural implement such that it would have included a plurality of ground engaging tools connected to the rear portion of the frame, since the examiner takes Official Notice of the same as common in the art of earth working.  The motivation for making the modification would have been to provide for the tillage and cultivating of soil.
	Hansen fails to teach the at least one stabilizer as remotely operable.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one stabilizer such that it would have been remotely operable, since the examiner takes Official Notice of remotely operable on agricultural implements.  The motivation for making the modification would have been the convenience of the tractor operator.
Alternatively regarding claims 1 and 4, Hansen fails to teach the at least one stabilizer as remotely operable.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one stabilizer such that it would have been remotely operable by a manual switch at the front portion of the frame, since the examiner takes Official Notice of the same on agricultural implements.  The motivation for making the modification would have been the convenience of the tractor operator.
Alternatively regarding claims 1, 5, 6 , 10 and 13-15, Hansen fails to teach a controller and the at least one stabilizer remotely operable by the controller.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the agricultural implement of Hansen such that it would have further included a controller configured to receive commands by manual input from within the agricultural vehicle, since the examiner takes Official Notice of the same as common in agricultural implements.  The motivation for making the modification would have been the convenience of the tractor operator.
Regarding claims 2 and 11, the at least one stabilizer (35) of Hansen is extendable in between a retracted storage position and an extended support position wherein the at least one stabilizer contacts a ground surface for supporting a weight of the rear portion.  
Regarding claims 153 and 12, as modified, the stabilization system of Hansen inherently comprises a remote switch operably connected to the at least one stabilizer (35) for remotely operating the at least one stabilizer.
	Regarding claims 7 and 16, the at least one stabilizer (35) of Hansen comprises only one stabilizer connected to the rear portion.
Regarding claims 8 and 17, the stabilization system of Hansen further comprises 10a bracket (44) rigidly mounting the at least one stabilizer to the rear portion.  
Regarding claims 9 and 18, the at least one stabilizer (35) is in the form of at least one jack.  
	Regarding claims 19 and 20, the method steps and structural limitations recited therein are inherent to use of the agricultural implement disclosed by Hansen as modified in the preceding paragraphs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
11 August 2022